In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2303

Joseph A. Zurawski,

Plaintiff-Appellant,

v.

William A. Halter, Acting Commissioner
of Social Security,/*

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 CV 2819--Arlander Keys, Magistrate Judge.


Argued November 3, 2000--Decided April 6, 2001



      Before Flaum, Chief Judge, Easterbrook and Williams,
Circuit Judges.

      Williams, Circuit Judge. Plaintiff Joseph A.
Zurawski applied for Disability Insurance
Benefits and Supplemental Security Income, on the
ground that he had become disabled due to a back
disorder, neck pain, a loss of strength in his
legs, arms and shoulder, and depression, at the
age of thirty-five. The Social Security
Administration initially, and upon
reconsideration, denied his disability claim.
Thereafter, Zurawski requested, and was granted,
a hearing before an Administrative Law Judge
(ALJ). The ALJ determined that Zurawski was not
"disabled" as defined in the Social Security Act.
The Appeals Council denied review, and the ALJ’s
decision became the final decision of the
Commissioner of Social Security ("Commissioner").
Zurawski sought judicial review and Magistrate
Judge Arlander Keys granted summary judgment in
favor of the Commissioner. Zurawski now appeals
and, for the reasons set forth below, we reverse
and remand.

I

      Zurawski claims that he has been unable to work
since December 3, 1993, when he injured his back
while working as a foreman/laborer at his
brother’s construction company. His job/1
required him to lift heavy objects (from 50 to
100 pounds) and to walk, stand, and sit at three
hour intervals, with constant bending. Married
with four children, Zurawski has a high school
education, but no post-secondary education. Since
his on-the-job injury, Zurawski has sought
treatment for back problems, neck pain, a loss of
strength in his legs, arms and shoulder, and
depression.

      In November 1993, Zurawski saw Dr. Darren A.
Deskin, a chiropractor, concerning his back
condition. Dr. Deskin noted that Zurawski had a
fifteen-year history of chronic lower back pain.
He treated Zurawski with intersegmental traction,
axial traction, and spinal manipulation. In March
1994, Dr. Deskin recorded some improvement in
Zurawski’s back condition and opined that
Zurawski would be able to return to work. Based
on a referral from Dr. Deskin, Dr. Robert Semba
examined Zurawski, on March 16, 1994, and found
evidence of degenerative disc disease. He
prescribed Zurawski anti-inflammatory medication
and opined that Zurawski would be able to perform
limited duty work with periodic breaks to stretch
his back. In April 1994, Zurawski returned to Dr.
Deskin, who, upon further examination, concluded
that Zurawski was able to resume normal duties.
Zurawski did not return to work, however. Five
months later, at the behest of his employer’s
insurance carrier, Zurawski saw Dr. David L.
Spencer, who concluded that Zurawski was
physically capable of returning to work as a
"tile setter"/2 and that there was no evidence
to substantiate Zurawski’s complaints of pain.
Zurawski remained unemployed. The following year,
beginning in June 1995, Zurawski began treatment
with Dr. Marwaha/3 who then referred him to Dr.
Vikram Gandhi for his back condition. Dr. Gandhi
prescribed anti-inflammatory medications and
physical therapy treatments for Zurawski.

      In July 1995, Zurawski began physical therapy
treatments for his back condition at Silver Cross
Hospital. From July to November 1995, he
regularly attended physical therapy sessions,
three times a week, with some recorded
improvements in his back condition. Around the
same time, the Mental Health Division of Will
County, Illinois diagnosed him as having an
adjustment disorder with depressed mood and
determined his Global Assessment of Functioning
(GAF) to be seventy, indicating mild symptoms.
Dr. Lozano, a psychiatrist, subsequently
confirmed this diagnosis. In October 1995, a
magnetic resonance imaging (MRI) of Zurawski’s
lumbar and cervical spine indicated that he had
a bulging disc and degenerative disc disease. As
a result, Dr. Gandhi recommended that Zurawski
continue physical therapy, attend a pain clinic
and a work rehabilitation program, and undergo a
surgical assessment. In November 1995, a physical
therapist reported that Zurawski could not
tolerate sitting and standing for more than
twenty minutes. Dr. Gandhi then referred
Zurawski to Dr. Ramsis Ghaly, a neurosurgeon.
Based on the MRI and Zurawski’s complaints of
pain in his lower back, neck, and legs, Dr. Ghaly
recommended physical therapy and epidural steroid
injections.

      At the request of the Social Security
Administration (SSA), Dr. Francis Vincent
performed a residual functional capacity
assessment on November 25, 1995. Dr. Vincent
found that Zurawski had the capacity to lift
and/or carry from ten to twenty pounds, stand
and/or walk for about six hours in an eight-hour
workday, and sit for six hours with unlimited
ability to push and/or pull. Two days later,
again at the request of the SSA, Dr. Kirk Boyenga
completed a Psychiatric Review Technique form.
Dr. Boyenga found that Zurawski suffered from a
non-severe affective disorder and a slight
restriction in his ability to perform activities
of daily living.

      In January 1996, Zurawski entered a pain clinic
program stating that he suffered from pain in his
lower back, neck, and legs. At that time,
Zurawski was on a number of pain medications and
had difficulty sleeping, eating, and socializing
with others. He also had another MRI taken of his
cervical spine, which revealed slight cervical
straightening, with some apparent degenerative
bony change at the C5-6 vertebra. Over the next
several months, Zurawski received three epidural
injections in an effort to alleviate his back
pain. Yet, the pain persisted.

      In February 1996, Dr. Ghaly noted, "putting all
the x-rays together, there is no good explanation
for [Zurawski’s] subjective pain." As a
consequence, he released Zurawski to perform
light work. However, Zurawski did not return to
work. Two months later, Zurawski had inpatient
back treatment in combination with an aggressive
course of physical therapy at an area hospital.
Zurawski reported that his back condition was
aggravated by bending and twisting of his lower
back and prolonged sitting and standing. He also
had diminished strength in his lower extremity
and was prescribed pain and sleeping medications.
On May 15, 1996, Zurawski was discharged from the
physical therapy program.

      The following month, Zurawski participated in a
functional capacity assessment completed by ERGOS
Work Recovery, Inc., at Dr. Ghaly’s request, in
order to determine his capacity to work. ERGOS
found that Zurawski showed the potential for
performing in the Medium/Heavy physical demand,
in part, because he lifted a fifty pound box to
shelf height and a seventy pound box to bench
height. Although Zurawski registered various
complaints of pain during the evaluation,/4
ERGOS reported that Zurawski showed no
difficulties sitting, standing, walking, or
climbing. On October 9, 1996, Zurawski began
treatment with Dr. Ronald J. Lotesto, a
psychiatrist, for his pain symptoms. Dr. Lotesto
characterized Zurawski’s pain as "chronic" and
"severe" resulting in his inability to function.
He stated that Zurawski had disc herniations and
prescribed various medications for pain and
depression.

      In November 1996, Dr. Ghaly advised Zurawski to
return to work and to continue treatment with a
psychiatrist. He also prescribed medications for
Zurawski’s pain and depression symptoms.

      At the administrative hearing held before the
ALJ, Zurawski, then 39-years-old, was the only
witness to testify. He testified that Dr. Lotesto
was treating him for pain, not depression, and
that he considered Dr. Lotesto to be his treating
physician. He reported that his daily activities
included helping his four children prepare for
school and driving two younger children to and
from school, less than a mile each way. He stated
that he washes dishes, does some laundry,
prepares dinner, and helps his children with
their homework. He indicated that he had
difficulty finding work because of his back
condition. He explained that he cannot sit, walk,
stand, lift, carry, or bend on a prolonged basis
due to pain. He testified that, at most, he can
work from two to three hours a day while using
Tegretol, which helps to alleviate his pain
symptoms. However, he reported experiencing
memory loss and concentration deficits from using
Tegretol. And, while he once used his garage as
a shop to maintain trucks and stain cabinets,
Zurawski denied working in the shop since his
injury on December 3, 1993.

      In deciding whether Zurawski had met his burden
of establishing disability, the ALJ applied the
standard five-step inquiry, see 20 C.F.R. sec.
404.1520, which required her to evaluate, in
sequence:

(1) whether the claimant is currently
[un]employed; (2) whether the claimant has a
severe impairment; (3) whether the claimant’s
impairment meets or equals one of the impairments
listed by the [Commissioner], see 20 C.F.R. sec.
404, Subpt. P, App. 1; (4) whether the claimant
can perform [his] past relevant work; and (5)
whether the claimant is capable of performing
work in the national economy.

Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir.
2000) (quoting Knight v. Chater, 55 F.3d 309, 313
(7th Cir. 1995)). Under the five-part sequential
evaluation process, "[a]n affirmative answer
leads either to the next step, or, on Steps 3 and
5, to a finding that the claimant is disabled. A
negative answer at any point, other than Step 3,
ends the inquiry and leads to a determination
that a claimant is not disabled." Zalewski v.
Heckler, 760 F.2d 160, 162 n.2 (7th Cir. 1985)
(citation omitted). If a claimant reaches step 5,
the burden shifts to the ALJ to establish that
the claimant is capable of performing work in the
national economy. Id.

      In concluding that Zurawski was not "disabled"
as defined in the Social Security Act, the ALJ
reserved ruling on whether Zurawski had engaged
in substantial gainful activity since December 3,
1993, the alleged onset date of his disability.
She found that Zurawski had a "severe"
combination of impairments, namely, a disorder of
the back and depression, but did not have an
impairment, or combination of impairments, which
met or equaled in severity the requirement of any
of the impairments listed in 20 C.F.R. sec. 404,
Subpart P, Appendix 1 ("Listing"). Further, she
found that Zurawski was unable to perform his
past relevant work as a laborer, mechanic, and
carpenter. Next, she found that Zurawski’s
residual functional capacity/5 allowed him to
perform the physical exertion requirements of
light work, except for lifting or carrying more
than twenty pounds./6 In making these
determinations, the ALJ found "not entirely
credible" Zurawski’s complaints of disabling
pain. The ALJ further found that Zurawski had no
nonexertional limitations./7 She did note,
however, that Zurawski had "slight" limitations
on his activities of daily living and ability to
maintain social functioning, with "seldom"
deficiencies in concentration, persistence, or
pace, and no decompensation.

      Based on Zurawski’s residual functional
capacity, his age, education, and work
experience, and using the Medical-Vocational
Guidelines as a framework for decision-making,
the ALJ concluded that, since Zurawski was
capable of making an adjustment to other work, he
was not "disabled" within the meaning of the
Social Security Act. After the Appeals Council
denied review, Zurawski filed a complaint seeking
judicial review in the district court. Presented
with cross-motions for summary judgment,
Magistrate Judge Keys ruled in favor of the
Commissioner, finding that substantial evidence
in the record supported the ALJ’s decision
denying Zurawski disability benefits.

      On appeal, Zurawski argues that (1) the ALJ’s
credibility determinations were "patently wrong;"
(2) the ALJ erred in concluding that he had the
residual functional capacity to perform light
work; (3) the ALJ failed to properly weigh the
opinion of his treating physician, Dr. Lotesto;
and (4) the ALJ erred in relying on the Medical-
Vocational Guidelines without consulting a
vocational expert in determining his ability to
perform work in the national economy.

II

      We will affirm the ALJ’s decision if it is
supported by substantial evidence. Clifford, 227
F.3d at 869. Substantial evidence means "such
relevant evidence as a reasonable mind might
accept as adequate to support a conclusion."
Richardson v. Perales, 402 U.S. 389, 401 (1971).
Where, as here, the ALJ denies benefits, our
cases make it clear that the ALJ must "build an
accurate and logical bridge from the evidence to
[her] conclusion."/8 Clifford, 227 F.3d at 872.

A.   Zurawski’s Credibility

      Zurawski contends that the ALJ’s credibility
determinations were erroneous. The ALJ’s
credibility determinations generally will not be
overturned unless they were "patently wrong."
Powers v. Apfel, 207 F.3d 431, 435 (7th Cir.
2000). Here, the ALJ found Zurawski’s complaints
of disabling pain "not entirely credible due to
the inconsistencies with the objective medical
evidence, and inconsistencies with daily
activities." Unfortunately, we are left to ponder
what exactly are these "inconsistencies" because
the ALJ provided no further explanation. Under
Social Security Ruling 96-7p, the ALJ’s
determination or decision regarding claimant
credibility "must contain specific reasons for
the finding on credibility, supported by the
evidence in the case record, and must be
sufficiently specific to make clear to the
individual and to any subsequent reviewers the
weight the adjudicator gave to the individual’s
statements and the reasons for that weight." In
this regard it is not sufficient for the
adjudicator to make a single, conclusory
statement that "the individual’s allegations have
been considered" or that "the allegations are (or
are not) credible." Id. It is also not enough for
the adjudicator simply to recite the factors that
are described in the regulations for evaluating
symptoms.

       While the ALJ did list Zurawski’s daily
activities, those activities are fairly
restricted (e.g., washing dishes, helping his
children prepare for school, doing laundry, and
preparing dinner) and not of a sort that
necessarily undermines or contradicts a claim of
disabling pain. See Clifford, 227 F.3d at 872
(noting "minimal daily activities . . . do not
establish that a person is capable of engaging in
substantial physical activity"). The ALJ should
have explained the "inconsistencies" between
Zurawski’s activities of daily living (that were
punctured with rest), his complaints of pain, and
the medical evidence. Id. at 870-72.

      With respect to there being "inconsistencies"
with the medical evidence, we have instructed
that:

If the allegation of pain is not supported by the
objective medical evidence in the file and the
claimant indicates that pain is a significant
factor of his or her alleged inability to work,
then the ALJ must obtain detailed descriptions of
claimant’s daily activities by directing specific
inquiries about the pain and its effects to the
claimant. She must investigate all avenues
presented that relate to pain, including
claimant’s prior work record information and
observations by treating physicians, examining
physicians, and third parties. Factors that must
be considered include the nature and intensity of
claimant’s pain, precipitation and aggravating
factors, dosage and effectiveness of any pain
medications, other treatment for the relief of
pain, functional restrictions, and the claimant’s
daily activities.

Luna v. Shalala, 22 F.3d 687, 691 (7th Cir. 1994)
(citation omitted). But, where the medical signs
and findings reasonably support a claimant’s
complaint of pain, the ALJ cannot merely ignore
the claimant’s allegations. Id.

      To support her decision denying benefits, the
ALJ relies on evidence that seemingly contradicts
Zurawski’s complaints of disabling pain. For
instance, she mentions the findings of four
physicians (namely, Dr. Semba, Dr. Spencer, Dr.
Deskin, and Dr. Ghaly), all of whom concluded
that Zurawski was capable of returning to work.
But the medical record also includes MRI results
showing that Zurawski had a bulging disc and
degenerative disc disease, which only Dr. Ghaly
apparently considered. In addition, Zurawski had
several epidural injections (per Dr. Ghaly’s
recommendation) and was prescribed a number of
prescription medications to alleviate pain and
depression symptoms, including Tegretol, Serzone,
Ultram, and Valium./9 "Both the evidence
favoring the claimant as well as the evidence
favoring the claim’s rejection must be examined,
since review of the substantiality of evidence
takes into account whatever in the record fairly
detracts from its weight." Bauzo v. Bowen, 803
F.2d 917, 923 (7th Cir. 1986) (citations omitted)
(emphasis added). Here, we are unable to tell
whether the ALJ investigated "all avenues" that
relate to Zurawski’s complaints of pain because
her decision offers no clue as to whether she
examined the full range of medical evidence as it
relates to his claim.

      Because the ALJ’s decision, in its present
form, falls below the mark, we lack a sufficient
basis to sustain the ALJ’s credibility
determination. We are not suggesting that the
ALJ’s credibility determination was incorrect,
but only that greater elaboration is necessary.
Accordingly, the ALJ must conduct a reevaluation
of Zurawski’s complaints of pain with due regard
for the full range of medical evidence.

B.   Residual Functional Capacity

      Once the ALJ determined that Zurawski was
unable to perform his past relevant work, she
sought to establish (as the law requires her to
do) that Zurawski had the capability of
performing other work in the national economy.
See Clifford, 227 F.3d at 873. She found that
Zurawski retained the residual functional
capacity to engage in light work, except for
lifting or carrying more than twenty pounds. In
making the residual functional capacity
determination, Zurawski contends that the ALJ
ignored medical evidence favorable to him.
Specifically, Zurawski claims that the ALJ failed
to consider "significant" medical evidence
supporting his back pain and depression,
including, his intensive physical therapy
treatments, his heavy prescription medications,
his epidural injections, his MRI results showing
a bulging disc and degenerative disc disease, and
his treating physician’s (Dr. Lotesto’s) records
and opinions.

      It is worth repeating that "an ALJ may not
ignore an entire line of evidence that is
contrary to her findings," Henderson v. Apfel,
179 F.3d 507, 514 (7th Cir. 1999), rather she
must "articulate at some minimal level [her]
analysis of the evidence" to permit an informed
review. Clifford, 227 F.3d at 872. Here (as noted
above), the ALJ mentions only the medical
evidence favoring the denial of benefits. And
from her analysis, we are unable to discern
whether she considered the record as a whole.
Indeed, she made no mention of Zurawski’s MRI
results, and several of the medical findings that
she relied on concerning Zurawski’s capacity to
work, including that of Dr. Semba, Dr. Spencer,
and Dr. Deskin, were rendered before the MRI was
ever taken. Although the ALJ also supported her
decision with findings by ERGOS and Dr. Ghaly,
she made no attempt to explain why the other
evidence in the record, which appears to favor
Zurawski (e.g., the MRI results), was overcome by
the evidence on which she relied. For instance,
the ALJ mentioned only Dr. Ghaly’s November 14,
1996 report, which does not address (or, for that
matter, rebut in a substantial way) the objective
medical evidence favoring Zurawski’s claim. While
we have never required an ALJ to address every
piece of evidence or testimony in the record, the
ALJ’s analysis must provide some glimpse into the
reasoning behind her decision to deny benefits.
In this case, the ALJ’s decision simply fails to
permit an informed review, and therefore, a
remand for a redetermination of Zurawski’s
residual functional capacity is necessary.

C.   Treating Physician

      Zurawski also argues that the ALJ erred by
failing to give any weight to the opinion of his
treating physician, Dr. Lotesto. Although Dr.
Lotesto’s speciality is psychiatry, Zurawski
maintains that Dr. Lotesto had treated him for
pain symptoms. During the course of treating
Zurawski, Dr. Lotesto opined that Zurawski’s pain
was "severe," resulting in his inability to
function. Dr. Losteto also concluded that
Zurawski suffers from disc herniation. However,
the objective medical evidence shows that
Zurawski had a bulging disc, not a herniation.
While "a treating physician’s opinion regarding
the nature and severity of a medical condition is
entitled to controlling weight if it is well-
supported by medical findings and not
inconsistent with other substantial evidence in
the record," Clifford, 227 F.3d at 870, the ALJ
does not address Dr. Lotesto’s findings one way
or another. In light of the numerous deficiencies
in the ALJ’s decision, we believe that the ALJ
should examine what weight, if any, to give to
Dr. Lotesto’s findings on remand.

D.   Vocational Expert

      In determining at step 5 of the sequential
inquiry that Zurawski has the capacity of making
an adjustment to work, the ALJ relied on the
Medical-Vocational Guidelines (the "grids") as a
framework for decision-making. Based on
Zurawski’s functional capacity, age, and
experience, the grids directed a finding of "not
disabled." Zurawski contends that the ALJ erred
in relying on the grids to find him not disabled
because he has a nonexertional limitation,
namely, pain. He argues that the ALJ should have
consulted a vocational expert in an effort to
determine whether there are a significant number
of jobs in the national economy that he can do
given his physical and mental impairments.

      We have clearly stated that where a
nonexertional limitation might substantially
reduce a range of work an individual can perform,
the use of the grids would be inappropriate and
the ALJ must consult a vocational expert. Luna,
22 F.3d at 691. Here, as discussed earlier, the
ALJ improperly discredited Zurawski’s complaints
of disabling pain and ignored evidence that might
impact Zurawski’s ability to work. Zurawski
testified that he suffers from debilitating pain
that restricts his ability to sit, walk, stand,
lift, carry, or bend on a prolonged basis and
there is some evidence that appears to bolster
this claim. Because we have ordered a
redetermination of Zurawski’s residual functional
capacity and a reevaluation of his testimony, it
would be premature to direct the ALJ to solicit
vocational testimony from an expert. That said,
however, the ALJ must act consistent with the law
in this circuit (and the standards set forth in
this opinion) if she relies on the grids on
remand, see, e.g., Luna, 22 F.2d at 691-92.

III
      For the foregoing reasons, the judgment of the
district court, upholding the Commissioner’s
decision to deny benefits to Zurawski, is REVERSED,
and the case is REMANDED for further proceedings
consistent with this opinion.


/* William A. Halter, the acting Commissioner of
Social Security, is substituted as defendant for
Kenneth S. Apfel, the former Commissioner of
Social Security. Fed. R. App. P. 43(c)(2).

/1 Zurawski’s work involved removal and installation
of flooring and operation of floor grinders,
concrete mixers, and bobcats. He also performed
some office work.

/2 The record indicates that Zurawski also engaged
in carpentry work.

/3 The court was unable to locate Dr. Marwaha’s
first name in the record.

/4 ERGOS recorded that Zurawski experienced muscle
spasms and tightness and shooting pain to the
lower extremities. Zurawski also walked with a
slight limp.

/5 "Residual functional capacity" is how much an
adult can do despite his impairment. Hickman v.
Apfel, 187 F.3d 683, 689 (7th Cir. 1999).
/6 "Light work" involves (1) lifting or carrying ten
pounds frequently; (2) lifting twenty pounds
occasionally; (3) standing or walking, off and
on, for six hours during an eight-hour workday;
(4) intermittent sitting; and (5) using hands and
arms for grasping, holding, and turning objects.
20 C.F.R. sec. 404.1567(b); Social Security
Ruling 83-10.

/7 "Nonexertional limitations" affect a person’s
ability to meet the non-strength demands of a
job. 20 C.F.R. sec. 404.1569a(c)(1). Such
limitations might include difficulties in
functioning because of depression, concentration
deficits, or manipulative or postural defects.
See id.

/8 In this regard, we owe no deference to the lower
court’s review of the ALJ’s decision.

/9 At the time of the hearing, Zurawski was also
taking Amitriptyline (for sleeping) and Zantac
(for his stomach ulcers and unstable stomach).